DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 12/22/2021.

Claim Status
3.	Claims 1-30 are pending in this application.

Allowable Subject Matter
4.	Claims 1-30 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a device with specific structures (especially underlined) for accessing media data, the device comprising a memory configured to store media data; and one or more processors implemented in circuitry and configured to receive a scene description of a GL Transmission Format 2.0 (glTF2) bitstream including data defining positions of objects in a presentation environment, the scene description including data for a timed media object, the data for the timed media object including an accessor element that allows for rotating through a set of timestamped texture elements for the timed media object; determine a position of the timed media object in the presentation environment using the scene description; retrieve, using the accessor element, current timed media data for the timed media object for a current presentation time; and present the current timed media data according to the position of the timed media object at the current presentation time…” in Independent Claim 1 to be obvious. 
	
Claim 22 directed to a non-transitory computer-readable storage medium having stored thereon instructions, when execute by a device as recited in claim 1 to implement the corresponding method is also allowed. 
Claim 30 directed to an alternate device with similar key features as recited in claim 1 is also allowed. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426